Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about May 22, 1995, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Washing a sidewalk, as alleged herein, is not inherently dangerous work such as might render a building owner liable for the negligence of an independent contractor (see, Fischer v Battery Bldg. Maintenance Co., 135 AD2d 378, 379). Thus, the abutting owner is not liable for the acts of the independent contractor it retained to sweep and hose down the sidewalk where the accident occurred. Concur—Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.